Exhibit 99.1 MULTIMEDIA GAMES, INC. For more information contact: Ginny Shanks Chief Marketing Officer Multimedia Games, Inc. 512-334-7500 PRESS RELEASE Joseph N. Jaffoni Richard Land Jaffoni & Collins Incorporated 212-835-8500 or mgam@jcir.com MULTIMEDIA GAMES REPORTS FISCAL 2$26.3 MILLION - Positive Cash Flow, Reduced Debt and Advances in Product Development for Current and New Markets Highlight Progress with Strategies to Build Shareholder Value - AUSTIN, Texas, February 9, 2010 – Multimedia Games, Inc. (Nasdaq: MGAM) (“Multimedia
